             Case 1:19-cr-00462-KPF
                   THE LAW OFFICES  Document
                                      OF SEAN65 M.
                                                Filed
                                                    M12/17/20 Page 1 of 1
                                                      AHER, PLLC




                                                       December 17, 2020




                                                   MEMO ENDORSED
   VIA ECF

   Hon. Katherine Polk Failla
   United States District Judge
   United States Courthouse
   40 Foley Square
   New York, NY 10007

   Re:    United States v. Abdulai Kennedy Saaka, 19 Cr. 462 (KPF)
          Defense request for CJA nunc pro tunc appointment date of July 12, 2019

   Dear Judge Failla:

          I respectfully write to request that the Court order nunc pro tunc that my CJA
   appointment date be effective as of July 12, 2019.

            The reason for this request is that there is an issue with the eVoucher system that has
   prevented me from submitting my CJA voucher in this matter. The eVoucher software correctly
   notes that the start date of the case is July 12, 2019, the date of Mr. Saaka’s presentment in
   Magistrate Court and the date I was appointed as CJA counsel for Mr. Saaka, whereas another
   field in the eVoucher system records my appointment date as October 9, 2019, which does not
   coincide with the actual date than my representation of Mr. Saaka began. The CJA Clerk’s
   Office has informed me that this discrepancy can be remedied with the requested nunc pro tunc
   order.

          The Court’s consideration is greatly appreciated.

                                                       Respectfully submitted,


                                                       ______/S/________________
                                                       Sean M. Maher
Application GRANTED.           Mr. Maher's date of appointment shall be modified to
July 12, 2019.
                                                  SO ORDERED.



Dated:   December 17, 2020
         New York, New York                       HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
                        2796 SEDGWICK AVENUE, SUITE C1, BRONX, NEW YORK 10468
                                  (212) 661-5333 • (347) 548-9959 FAX
                                      WWW.SEANMAHERLAW.COM
